                            IJNITED STATES DISTRICT COURT
                            SOUTHXRN DISTRICT OF IY ORIDA
                                     M IAM IDIVISION

                                CA SE N O .1:19-cv-20223-JLK

M NIS FOllD ,
       Plaintiff,


AMERJCAN sEctlm 'ry l'
                     NsultANcE
COM PANY,aforeign borporation,

       Defendant.
                        .
                                      /

      ORDER GM NTING DEFENDXNT'SM OTION FOR SUM M ARY JUDGM ENT
           .                                                     .           .
                                                  .          .                          .



       THIS'CAVSE isbeforetheCourtoàDefendantAmeritan Sçcurityilnsurp crCompâny's
MotionyorSllmmaryJudgment(DE 10)andMotiontoTakeJudicialNoyice(DE 8)?bothfiled
Uctober7,2019.Plaintifffailed to respond totheM otions,and thetim eto do so hasexpired.

                                     1. BA C K G R O U N D

       Thisisabreach ofcontractcase arising from Plaintlffsclaim forinsurance proceedsfor
  :                         .                                         .            .

property dam age çaused by Hurricanélrma. Thefollowing factsareundisputed.l Defendant

AmericanSecuritylnsuranceCompany(idAmericanSecurity'')issued acertificateofinstlrance
èffectiveFebruary 2,2017through February 2,2018,providing coverage forPlaintiff'sproperty
                    '
                                             (
locatedat160NW 145th Street,Minmi,Florida33168.SeeDef.'sStatementofM aterialFacts!
1,DE 9.Onjeptember20,2017,Plaintiffsubmitledaclaifnupderthepolicyforwindstorm
  '

damagecausedbyHùnicanelrma.jd !3.



jBe'causePlaintifffailedto submitany opposing statem çntoffactscontroverting thefactsset
forthinDefendant'sStatementofM aterialFacts(DE 9),thosefactsaredeemedadmittedfor
puposesofsummaryjudgment.SeeS.D.Fla.L.R.56.1.
        OpN ovember3,2017,Am erican Securitypartially accepted coverageand issued a
'


paymentin the amountof$31,721.42 forPlaintiffsclaim .Id !!5-6.AmericanSeculjjy
                                                                  '
                                                                                                                .
                                                                                                               ..
                       .' .                                                                            i                    . ''        ''
                                                                                                                                             '

           .                                                                              '                             '. '

deniedéoverage,forthepurported dam ageto Plainti?f'sgapjeblcàusvfhednmagewas
                   .




Esunmpaireddnmagefrohlapriorclaim.''Id !7.Specifically,plaiptiffhad jubrpitted aclaim .                             ,


               '
forthesam edam agein 2016followingatolmado, butC
                              .
                                               L
                                               Gdidnot'repairthçdamagel)tohisgarage .
withtheinslzranceproceeds(fmm t
                              ,hepriorclaimjandwasagainclqimingthçsnmedamages''in
hisHurricaheIrmacléim.BusbyAf).!!10-16,DE 9-1.zAfterAmericr Securitymadeits
                                      .




coveragedetermination,Plpintiffsubm itted an invoice showingthatthefoofshadbeen repairçd

for$14,000.SeeDE 9.
                  15 8,10;BusbyAff.!17,Ex.E.                                          '
           .                              .
    .                                                                             '   '
                              .                                                                                         .                            .   .

        N early a yearafterAmericap Security m adeitscoveragedeterm inqtion and ipsped thr                                                           .




$31,721.42paymept,on October5,2018,Plaintiffdubm itted aStsw orn StatementiilPropf
                                  .                   '
                                                                                '
                                                                                  of J                                                           .
                                              .                                                            '                    .
                                  .               ,                                                '
                                                              ,
Loss''claiming$118,853.42 indamage.SeeDE 9!9;BusàyAff.Ex.F,DE 9-7.kota
                                                                     'bly,
despitehavings)
              .u.àmi
                  ' tted aninkoiceshowingthattherooféwererejlaced fQr$14,000,Plaintiff.

now claim ed that$55,707.42 wasnecessary toreplaùethosesqmeroofsand soughtadditional

moneyforthedarhagçtothegarage.BusbyAff.!!.19-21.                      .
                                                                                              '
                                                                                               .



        Thepartiesthen submittedtheclaim toappraisal.SeeDE 9! 13.OiiFebruary28,2019,                                        .




Am erican Security'sappraiserinspected theproperty and discovered thattherùofshad already

beenreplaced.SeeBiinegarAff.!!9-11,DE 9-10.Noneth
                                                ,éless,theclaim wassubmittedtoa
neutrglumpire,who ultim ately isjped an appraisalaw ard for$62,501.85,including $36,799.78
                                                          '                           s
    .

fortheroofsand$4,299.07forthegarage.f#.!!16-19.


2Asnoted in Am erican SecurityjsM otion '
                                        to TakeJudicialNotice, the priorgarage claim w as
litigatedbetween thepartiesin $hestatecourtaction styledRanisFord v.American kR cpfr//..p
InsuranceCompany,Cà'seNo.2016-029654-CA-01,whichwasdismissedwithprej'
                              .
                                                                       udiceaftey     '


American Securitymadetherequiredpayments(totalipg$5,485.82)pursuanttoaccurt-ordered
appraisal. Seq DE 8-5 at45,60;DE 8-6.                                                          '                                    '
                                                                          ,
                                                                              2
                                           '

               American Security'sappraiserattempted to contacttheumpireregardingtheseamotpts

        becquse,basedonhisvlsualinspectionoftheproperty andthçroofinginvoicePlaintiffhad
                                                                              .       .                                                                                           '

        iubmitted,the$36,799.78 award toieplacethe roofshad Cinljconnectibn w hatsoeverto.the                                                                     .




        actualamountPlaintiffpaidtorellacetheE)rohfj.''Id.!19.However,theumpiredidnot
    respond./: !17.'Inadditioniotheumpirenotconsiderihgtheactuqlreplqcementcostforthe
        roofs,the aw ard w asp ade i&W ithoutconsideration ofany deduçtible orpriôrpaym ents,''which
                                                                                  ,




        weretodsbesubtractedfrom ânypa'ymçrïtsdtt
                                                eandowing''unde
                                                '
                                                      .   -
                                                              '
                                                               rtheaward.Id !20.Thç
                                                                  ''' .
                                                                                  l
                                                                                    award  .     w.                                   .'          .       .               .
         '
         )                      '          .                                  .                                                           .
    wasAlso'fsmadesubjectjo a11teyms,ébnditionsànd exclusions''under.
        .. .                .
                                      '        '' '
                                                      '
                                                              '
                                                                    thrlolicy.f#.
                                                                      .               -
                                                                                                                                  '           '                       '
                                           .. .                                                                                   .
                                ..'
               .                           ..                                                                       .                                                                                       .

                   OnDecerféer'3,2018,PlaintiffsledthisactionallegingthatAm/yican Seçu'ritybreathed
                       t                                                          .
    thepolicybecausetheamourgspaidwere:;i.
                                         nadequatetoperform therel>irsneededtojjy.ajy
    dam agescaused by theItossmldtorestorePlaintiffsPtopertytoitspre-Losscondition.
                                      .                                           ''
        Compl.!25,DE 1-5.AmericanSecgritynow movejforspmmaryjudgmentongroundsthitthe
        Stundispute'
                   d materialfactsestablishthatAm eric'
                                                      an Security did notbreach theàpplicable '
    .
    .                                      ,                                                                                                                  .
                                                                                                                        ..
    iùsurance contractapd'thatPlaintiffhasno dam agés.''M ot.Supm .Judgpwnt13jDE 10.
                   .                  .
                                       '   .
                                                                                   .                                                              t               .   .               ,
                                                                                                                                                                                              .
                                                                                                                                                                                                    .
                                                                                                                                      ,



    American.securityalsoarguesthatsummaryjudkmentisWârrantedbçcaujkPlaintiffCtméde
                                                      .
                                                                                          .' -        -'.     --'                                     '                       '
                                                                                                                                                                              .
                                                                                                                                                                                          '
                                                                                                                                                                                                        .
                                                                                                      r                      ..                                           .


    falsestatementsinan attempttorecovçrinsuranceproceedsthatj'
                                                              reatly.
                                                                    exceededhisactual
    dLmages.'''1d.Incorinectionw'iihktàeMotionforSùmmaryJudgmentjAmerican Sectlrityalso
                                                              .




    tdqueststhatiheCourttakejudiciqlnoticeofthejtatecourtrecordsfrom the2016lawsuit
'
    ihvôlvingthepriorgarageclairh.M ot.JudicialNotice,D/ 8.
                                                                          11 I-EdAL STANDARD
               Summaryjudgmentisappropriatewhereidthemovantshowsthatthereisnègenuine
                   /
    disPttieàstoanymateriàlfactandthemovantisentitledtojudgmentasamatterofl>w.''Fed.
                                                                          '                               :                           .                                               ..      . u       .
    R.Civ.P.56(a).h Gçgenuinedisputç''meansfetheevidenceissuchthatareasonablejurycould


                                                                                                              3
    rettlrn a'
             verdictforthenonmovingparty.''Anderson v.Liberty Lobby, Inc.,477 U .S.242,247-

    48(1986).Inopposingsummaryjudgment,thenonmovingpartyS:mustsetforthspeçificfqcts
    showingthatthereisagenuineissuefortrial.''f#.at250. tslfaparty failsto properly supportor

    addressanotherparty'sassertionoffactinamotion forsummaryjudgment,thecogrtmay .         .




    lconsiderthefactundisputedforpurposesofthemotion'orEgrantstlmmaryjudgmentifthe
m otion and supportingm >terials includingthefactsconsidered undisputed shqw thatthe
                                        .                                    '       .


movantisentitledtoit.''' Urdanetav.WellsFargoBankN A.,734F.App'y701,704(11th Cir.'
1018)(quotingFed.R.Civ.P.56(e)(2),(3)).
                                            111. D ISCU SSIO N
          U nderFlonda
                    ( 'law
                             ,   theelementsofabreachofcontractclaim m'e:(1)theexistenceofa
contract;(2)amateriélbreachofthatcontract;and (3)dnmagesresultingfrom thebre>ch.Sqq
Maorv..DollarF/lrf/f
      .
                   '
                   yAutomotiveGroup,Inc.,303F.Supp.3d 1320,1324.
                             .      '                          IS.D.Fla.2017).In
                                                             -- -'
                                                                 '   '   '   '' '
                                                                                 .   '




theinsuranceeontext,itiswellestablishedthatan appraisalawm'd isbinding on thepartiesand
                       .'                                     y
may giveriseto abreach ofcontractclaim . Seegenerally TravelersJkJ'.Co.v.fuckett,279 So.

2d885,886(F1a.3dDCA 1973).However,courtshaverecognizedthatanappraisalawarddoes
ltotestablish thenmountsowejunderthepolicywhere(ashere)theawàrd includeslanguage
stating thatitw asm ade w ithoutconsideration ofthe deductible am ount,priorpaym ents,or

policyexclusions.See,e.g.,SandsontheOcean Condo.Ass'n,Inc.v.QBE Ins.Corp.,No.05-
    14362-CIV,2009WL790120,at*3(S.D.Fla.Mar.24,2009)(Marra,J.)(findingtùatdefendant
wasCsentitledto challengecoverageastoportionjofthe appraisalaward''where award stated

thatitwasm adettwithoutany èonsideration ofthedeductiblèam ountorpriorpaym entsissued to

theinsuredoranyterims,conditions,provisionsorexclusions''oftheinsmancepplicyl;f.iberty
.




AlnericanIns.Co.v.Kennedy,890So.2d539,541-42(F1a.Dist.Ct.App.2005)(concluding


                                                    4
thatGsthesubmissionoftheclaim toAppraisaldoesnotforeclose(thedefendantqfrpm
challenginganelementoflossasnotbeingcoveredbythepolicy'').
       Here,theappraisa1award wasm adeçswithoutconsideration ofany deductible orprior

payments,''andwasalsoCtmadbsubjecttoa11terms,conditionsandexclusipns''tmderthepölicy.
SeeBrinegarAff.!2j.Thus,AmericanSecurityarguesthat,becqusePlaintiffpaid$14?000.to
replacethe damaged roofs,theaward mustbereduced underthelt ossSettlem ent''provisipn of.




thepolicy,whichstatesthat$heinsuierwillpaynomorethanStltlhenecessaryamountéctually
spenttorepairorreplacethedamajed (1property.''SeeMot.Sùmm,Judgment7-9.Ameriian
Security also notesthatthepolicy cpntainsan exclusion baning covçrag: when the insured has

t$m isrepresentedanymaterialfactorcircumstance,idStgqjngaged infraudulentconduct,''or
Sdgmqadefalsestatementsrelayingtotheinsurance.''Id at11.
                                                       'Andhere,Amçrican Sçcurityhas
subm itted evidence showi'
                         ng thatPl4intiffm isrepresented thedam égeto the roofsby claim ipg

$55,707k42 in hisProöfofLossdespitehaving already completed theroofrepairsfor$14,000.
                                   .                                              '

Id àt12.Plaintiffhassubmitted no evidencecontradictingthesefacts.Finally,Am erican

Securityarguesthattheamountawardedforthegarage($4,299.07)mustbedeductedbased on
thepriorpàymentsAmericanSecuritymade($$,485.82)torepairthesamedamageatissuein
                                       '
                                                             .
the state courtaction involving Plâintiff'spriorgarage claim .1d. at9.
                                                                     :-10,n.4.g

       Afterreducing the awardpursuanttothesepolicy provisionsand priorpaym ents,the
undisputed factsshow thatAmerican Security doesnotoweany additionalam ountsunderthe


                               '
                           .


3In supportofthis argum ent, American Secl
                                         zrityrequeststhattheCourttakejudicialnoticeöf
thecourtrecbrdsfled in thestatecourtaction showingthatAm erican Securitytendered the
paymentforthegaragerepairsjursuanttothecourt-orderedappraisal,ahdthatPl>inti.ffcashçd
theùhectonApril19,2017.SeeMot.JudicialNoticeExs.E &'F.The'Courttindsthatjudicial
noticeisappropriateklnderFederalRuleofEvidence201(b)(2)an
                     '
                                                        'dthatPlaintiffhasfailed to
                                                                    '
                                                                              .
controvertany ofthe evidenceskbmitted by American Security on thisissuein any event.
                                                                        .




                                               5
''         . ,
.                         .

     policy. Indeed?theundisputed factsshow thatthenm ountspaidby Am erican Secklrity exceeded
 )(         '
     thenmotmtPlaintiffwouldbeentitled to recove'runderthem odified appraisalaward.See/ ot.                                               .




     Sum m .Judgm ent10-1l.Assuch,the Couh fîndsthatno gengineissuesofm ateriglfactexist                        '
                     .                .                                         '               '           l                                     '
                                                                              .,,'      .                                                     .


     thatwolzld show Am ericpn Security bmached thepolicy örthatPlaintiffhassuffered any
                 .
                                                                                                        .
                                                                                                                                 ' . '.
                                                                                                                         .



     damages,:ndthusAmericanSecurityisentitledtojudgmçnt.asamatteroflaw.
                                                              IV.CONCLUSIUN

                 Accordipgly,itisORDEREb;ADJUDGED,ANb DXCRE:D tàatDefendant's
     MotionforSlzmlharys
                       lvdgment(Dà 10)be,andthejnmeheribyis,GRANTXD;Defendant's
          .
                          ..
                              J
                                                  .       .         .          .'
                                                                                        .
                                                                                        '   r.
                                                                                    ,       .           (
                                                                                                        .
     M otiontoTak:JudiciglNotice(Dt 8)isalsoGRANTEDkàndtheCouriwillenterfinal
     judgmentin aseparàtedocumentpur
                                   T
                                    suanttoFed.R.Civ.P.58(a).
                                              .       .                                             .



                 DONE AND4 ORDERED in Cham bersattheJam esLawrence King FederalJustice
                          '       .       '                               '

                                          '
      .              .                .                                                                             ..

     éuildingalidUnitedStatesCourthouôe,M iami,Plorida,this4thdayofDecember,2019.

                                                                    *
                                                                                                                             .       :


                                                                  JA EjLAw                  NcE I'
                                                                                                 NG
                                                                        IT/D STATES DISYRICT JUD
     CC:         Allidunselof'
                             record




                                                                    6
